DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 05/17/2021 have been entered, considered, and an action on the merits follows.
Previous drawing objections are hereby withdrawn due to the amended disclosure.
Previous claim interpretation under 35 U.S.C. 112(f) is hereby withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 102, found on page 10, second paragraph to page 11, third paragraph of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language. Amended claims 1 and 4-7 are being addressed for the first time on the merits in the Office Action below.
In response to applicant's arguments against reference Kim et al. (US 20150183019 A1) found on page 12, second paragraph to third paragraph of the Remarks, have been considered but are not persuasive. The Applicant references figure 2 of Kim et al. and states that the electrodes (400) are not arranged on an upper surface of a lower die (300) that corresponds to a bent surface, as claimed in claim 8. The examiner respectfully disagrees and states that previous claim 8 rejection under 35 U.S.C 103 utilized the press electrode embodiment found in figure 9 oriented at 180° rotation as annotated below. Figure 2 was referenced and annotated to only illustrate the structures of the upper claims 8-19 rejections under 35 U.S.C. 103 are maintained and updated to address the claim amendments in the Office Action below.


    PNG
    media_image1.png
    534
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    495
    media_image2.png
    Greyscale

Annotated Figures 2 and 9 of Kim et al.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 15, “wherein in applying the secondary current” should read --wherein in the applying the secondary current-- for consistency with claims 10-14 and 16-17.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically regarding claims 1 and 8 limitation “a positive electrode and a negative electrode inserted into only the lower die”, the disclosure does not provide sufficient basis for said negative limitation. The mere absence of a positive recitation in the disclosure (i.e. figure 10 not illustrating electrodes in the upper die and page 9, lines 12-20 being silent on electrodes in the upper die) is not sufficient basis for said negative limitation . See MPEP 2173.05(i) for details.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the negative electrode includes a first negative electrode electrically connected to the first positive electrode and a second negative electrode electrically connected to the first positive electrode”.
Regarding recitation “wherein the negative electrode”, it is unclear if said recitation is meant to refer to and further define the “negative electrode” of claim 1, or it is meant to refer to and further define one of the first and second negative electrodes of claim 3.
Regarding recitation “includes a first negative electrode… and a second negative electrode”, it is unclear if said recitation is meant to refer to the previously set forth first and second negative electrodes of claim 3, or it is meant to set forth additional electrodes.
Claim 5 recites “wherein a distance between the first and second positive electrodes is greater than a distance between the first positive electrode and the negative electrode or between the second positive electrode and the negative electrode”. Regarding recitations “the negative electrode”, it is unclear if said recitations are meant to refer to one of the first and second negative electrodes of claim 3, or it is meant to refer to one of the first and second negative electrodes of claim 5, or each recitation is meant to refer to different previously set forth negative electrodes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (hereinafter Kim; US 20150183019 A1).
Regarding claim 1, Kim discloses an apparatus (figure 2 and 9 as annotated below, i.e. the press apparatus of figure 2 oriented at 180° rotation, per paragraph 0067, with the electrode embodiment of figure 9) for forming an aluminum plate (paragraphs 0006 and 0007, i.e. forming an aluminum alloy plate), comprising:
an upper die having a bottom surface that corresponds to a top shape of a product to be formed, wherein the upper die is configured to descend by a press to press the aluminum plate (figure 2 as annotated below and paragraph 0067, i.e. upper die being element “300” and lower die being “200” due to 180° rotation of the press apparatus);
a lower die having an upper surface that corresponds to a bottom shape of the product (figure 2 as annotated below); and
a positive electrode and a negative electrode inserted into only the lower die and exposed on the upper surface of the lower die (figure 9 as annotated below, i.e. two positive 
wherein the positive electrode and the negative electrode are exposed on the upper surface of the lower die at a portion that corresponds to a bent surface of the product (figure 9 as annotated below, i.e. the electrodes are aligned along the outline of the cavity of the die, which corresponds and produces bent portions of the product shape).


    PNG
    media_image1.png
    534
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    495
    media_image2.png
    Greyscale

Annotated Figures 2 and 9 of Kim et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim; US 20150183019 A1) in view of Fedorovich et al. (hereinafter Fedorovich; US 20080257007 A1).
Regarding claim 3, Kim discloses wherein the lower die has two electrodes having positive polarities, and a single electrode having a negative polarity (figure 9 as annotated above), where the three electrodes are electrically connected (paragraph 0117, i.e. the three electrodes introduce current in the width direction of the aluminum plate, indicated that the three electrodes are electrically connected). Kim does not explicitly disclose two negative electrodes and a single positive electrode
Fedorovich teaches a forming apparatus having electrodes (figure 12), where Fedorovich emphasizes that electrode polarity designations are arbitrary and may be reversed (paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to reverse the polarities of the two positive and single negative electrodes of Kim to be two negative and single positive electrodes as taught by Fedorovich, in order to apply DC pulses from a DC power source (paragraph 0058).

Regarding claim 4, Kim further discloses wherein the positive electrode and the first and second negative electrodes are surrounded by an insulator and inserted into the lower die (figures 2 and 7, element 500; paragraph 0082, i.e. “electrode 400 is enclosed with the insulating coating part 500”).

Regarding claim 5, Examiner notes that no art has been applied to claim 5, because the claimed structure is unclear; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Regarding claims 6 and 7, Kim does not explicitly disclose the first negative electrode being at a position of about 0.26x-0.4x from an upper end of the bent surface, and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface, where x is a length of the bent surface. However, Kim recognizes that electrodes are placed in locations corresponding to high internal stress concentration portions of the workpiece, where said portions are susceptible to cracks and wrinkles, and where the electrodes are used to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the electrodes at the claimed locations, because optimizing known processes and factors involves only routine skill in the art, namely optimizing the location of electrodes in a forming die based on the desired product shape in order to prevent cracks or wrinkles in the workpiece during forming. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that the first negative electrode being at a position of about 0.26x-0.4x and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it prevents cracks or wrinkles in the final product based on the desired product shape, and since Applicant’s electrode locations appear to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Regarding claim 8, Kim discloses a method for forming an aluminum plate (paragraphs 0006 and 0007, i.e. a method of forming an aluminum alloy plate), comprising:
seating the aluminum plate on a lower die having an upper surface that corresponds to a bottom shape of a product to be formed (figures 2 and 9 as annotated below, i.e. apparatus orientation rotated 180° per paragraph 0067);

applying a current (paragraph 0080, i.e. a pulse current) through a positive electrode and a negative electrode inserted into only the lower die (figure 9 as annotated below, i.e. two positive electrodes and a single negative electrode are inserted into the lower die) and exposed on the upper surface of the lower die (figures 2 and 7, i.e. structurally, the electrodes are exposed (400) to contact the plate) at a portion that corresponds to a bent surface of the product (figure 9 as annotated below, i.e. the electrodes are aligned along an outline of the die cavity, which corresponds and produces bent portions of the product shape).
Kim does not explicitly disclose applying a primary current followed by applying a secondary current through the negative and positive electrodes. However, in the same field of endeavor, Fedorovich teaches a method of forming a plate with an apparatus comprising a lower die having electrodes (figure 12), by applying a primary current followed by a secondary current through the electrodes (paragraph 0058, i.e. “the electrical circuit provides a plurality of DC pulses to the portion of a blank” to the electrodes, wherein plurality of pulses indicates currents being applied one after the other, which indicates at a minimum a secondary current being applied after a primary current).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply primary and secondary currents to the electrodes of Kim in the form of DC pulses as taught by Fedorovich, in order to plastically deform the plate (paragraph 0058).

    PNG
    media_image1.png
    534
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    495
    media_image2.png
    Greyscale

Annotated Figures 2 and 9 of Kim

Regarding claim 9, Kim discloses wherein the lower die has two electrodes having positive polarities, and a single electrode having a negative polarity (figure 9 as annotated above), where the three electrodes are electrically connected (paragraph 0117, i.e. the three electrodes introduce current in the width direction of the aluminum plate, indicated that the three electrodes are electrically connected). Kim further discloses.
Kim does not explicitly disclose the negative electrode having a first and second negative electrodes. However, in the same field of endeavor, Fedorovich teaches a forming apparatus having electrodes (figure 12), where Fedorovich emphasizes that electrode polarity designations are arbitrary and may be reversed (paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to reverse the polarities of the two positive and single negative electrodes of Kim to be two negative and single positive electrodes as taught by Fedorovich, in order to apply DC pulses from a DC power source (paragraph 0058).
Kim does not explicitly disclose the primary current being applied through the first negative and the positive electrodes, and the secondary current being applied through the second negative and the positive electrode, but 
However, in the same field of endeavor, Fedorovich teaches the forming apparatus having three electrodes (figure 12, elements 62, 64, and 68), where the primary current is applied between the first negative electrode and the single positive electrode (paragraph 0058, i.e. “the electrical circuit provides a plurality of DC pulses to the portion of a blank” to the electrodes (62, 64)), and the secondary current is applied between the second negative electrode and the single positive electrode (paragraph 0059, i.e. DC pulses provided to a second portion of the blank that is disposed between the electrodes (64, 68)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to reverse the polarities of Kim and apply primary and secondary currents as taught by Fedorovich, in order to plastically deform the plate into the desired product shape (paragraph 0059).

Regarding claims 10 and 14, Kim recognizes that the currents are applied to reduce a flow stress inside the plate during the forming process (paragraph 0022). Kim does not explicitly disclose applying the primary current between 26%-40% and the secondary current between 66%-83% completion progress rates of the pressing of the plate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the currents at the claimed progress rates, because optimizing known processes and factors involves only routine skill in the art, namely optimizing when to apply the currents, with respect to the forming progress rate, in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that applying the currents at the claim progress rates provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow stress of product during forming, and since Applicant’s progress rate current application appears to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Regarding claims 12 and 16, Kim recognizes that the currents are applied to reduce a flow stress inside the plate during the forming process (paragraph 0022). Kim does not explicitly disclose applying the primary current 2-3 seconds after the upper die is lowered, and applying the secondary current 4-5 seconds after the upper die is lowered.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the currents at the claimed instances, because optimizing known processes and factors involves only routine skill in the art, namely optimizing when to apply the currents, with respect to the forming progress, in order to reduce internal flow stresses inside the plate during different stages of the forming process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that applying the currents at the claimed instances provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow 

Regarding claims 11, 13, 15, and 17, Kim recognizes adjusting the current densities and durations based on the material of the plate (paragraphs 0038 and 0039). Kim does not explicitly disclose the primary and secondary currents having a current density of 120-140 A/mm2 and applied for a duration of 0.5-0.9 seconds. However, in the same field of endeavor, Fedorovich further teaches applying a current density of 100-160 A/mm2 (paragraph 0040, i.e. current density of 100-160 A/mm2 encompasses the claimed range of 120-140 A/mm2) for a duration of 0.1-5 seconds (paragraph 0051, i.e. duration of 0.1-5 seconds encompasses the claimed 0.5-0.9 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the current densities and durations of Kim to be between 100-160 A/mm2 and 0.1-5 seconds as taught by Fedorovich, in order to plastically deform the plate into the desired product shape (paragraph 0059).

Regarding claims 18 and 19, the combination of Kim and Fedorovich teaches the positive negative electrode being placed vertically below the first and second negative electrodes (figure 9 as annotated above). Kim does not explicitly disclose the first negative electrode being at a position of about 0.26x-0.4x from an upper end of the bent surface, and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface, where x is a length of the bent surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the electrodes at the claimed locations, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that the first negative electrode being at a position of about 0.26x-0.4x and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow stress of product during forming, and since Applicant’s current application time appears to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725